                                                                   Case 2:19-bk-24804-VZ              Doc 688 Filed 04/30/20 Entered 04/30/20 17:16:29                            Desc
                                                                                                       Main Document     Page 1 of 5


                                                                   1    Richard M. Pachulski (CA Bar No. 90073)
                                                                        Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2    Malhar S. Pagay (CA Bar No. 189289)
                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067
                                                                   4    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   5    E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7    Attorneys for Debtor and Debtor in Possession

                                                                   8

                                                                   9                                    UNITED STATES BANKRUPTCY COURT
                                                                  10                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       In re:                                                       Case No.: 2:19-bk-24804-VZ
                                                                  14   YUETING JIA,1                                                Chapter 11
                                                                  15                                      Debtor.                   DEBTOR’S WITHDRAWAL OF
                                                                                                                                    OBJECTION TO CLAIM 60 FILED BY
                                                                  16                                                                HAN’S SAN JOSE HOSPITALITY LLC
                                                                  17                                                                [Relates to Docket Nos. 500 and 666]
                                                                  18                                                                Date:      May 7, 2020
                                                                                                                                    Time:      1:30 p.m.
                                                                  19                                                                Place:     United States Bankruptcy Court
                                                                                                                                               255 E. Temple Street,
                                                                  20                                                                           Los Angeles, CA 90012
                                                                                                                                    Courtroom: 1368
                                                                  21                                                                Judge:     Hon. Vincent P. Zurzolo
                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28    1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                        Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                        DOCS_LA:329211.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 688 Filed 04/30/20 Entered 04/30/20 17:16:29             Desc
                                                                                                     Main Document     Page 2 of 5


                                                                   1           Yueting Jia, debtor and debtor in possession (the “Debtor” or “YT”) in the above-captioned

                                                                   2   chapter 11 case (the “Chapter 11 Case”), hereby withdraws (the “Withdrawal”) his Notice of

                                                                   3   Objection and Motion, and Objection to Claim or, Alternatively, Motion for Estimation of Claim No.

                                                                   4   60 Filed by Han’s San Jose Hospitality LLC, for Purposes of Voting on Plan [Docket No. 500] (the

                                                                   5   “Objection”).

                                                                   6           In support of his Withdrawal, the Debtor respectfully states as follows:

                                                                   7           1.       On March 20, 2020, the Court entered its Order (I) Granting Motion to Approve

                                                                   8    Adequacy of Fourth Amended Disclosure Statement, (II) Approving Voting and Tabulation

                                                                   9    Procedures, (III) Setting Confirmation Hearing and Related Deadlines, (IV) Waiving Certain Local

                                                                  10    Rules and Procedures, (V) Vacating Order to Show Cause and (VI) Granting Related Relief

                                                                  11    [Docket No. 485] (the “Disclosure Statement Order”), pursuant to which it (a) approved the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third Amended Plan of
                                        LOS ANGELES, CALIFORNIA




                                                                  13    Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in respect of the
                                           ATTORNEYS AT LAW




                                                                  14    Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code

                                                                  15    [Docket No. 464] (the “Plan”), (b) required that “[a]ll Ballots must be properly executed,

                                                                  16    completed, and delivered to the Voting Agent … on or before April 30, 2020, at 4:00 p.m. (Beijing

                                                                  17    time) (the “Voting Deadline”), unless extended or otherwise agreed by the Debtor,” and (c)

                                                                  18    scheduled the hearing regarding confirmation of the Plan on May 21, 2020, at 9:30 a.m., among

                                                                  19    ordering other relief.

                                                                  20           2.       On April 2, 2020, the Debtor filed the Objection to Claim 60 (the “Claim”), filed by

                                                                  21   Han’s San Jose Hospitality (the “Claimant”), for purposes of voting on the Plan.

                                                                  22           3.       On April 23, 2020, the Claimant filed Han’s San Jose Hospitality LLC’s Response to

                                                                  23    Objection to Claim No. 60, and Motion to Estimate Claim for Voting Purposes [Docket No. 666].

                                                                  24           4.       Based on the preliminary results of the votes received by the Voting Deadline, the

                                                                  25   Debtor has sufficient votes to confirm the Plan and, consequently, the Debtor no longer seeks to

                                                                  26   object to the Claim -- or any other claim filed by any claimant that is the subject of a pending claim

                                                                  27   objection by the Debtor -- for voting purposes.

                                                                  28

                                                                                                                     2
                                                                       DOCS_LA:329211.3 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 688 Filed 04/30/20 Entered 04/30/20 17:16:29                            Desc
                                                                                                      Main Document     Page 3 of 5


                                                                   1            5.       Accordingly, the Debtor hereby withdraws the Objection. In order to formally

                                                                   2   dismiss the Objection, prior to the hearing scheduled thereon, the Debtor will request that the

                                                                   3   Claimant stipulate to the withdrawal of the Objection, pursuant to Local Bankruptcy Rule 9013-

                                                                   4   1(k).2 To the extent that the Claimant is unable or unwilling to enter into such stipulation, the

                                                                   5   Debtor will request that the Court dismiss the Objection at the hearing thereon.

                                                                   6            6.       The Debtor, on his own behalf and on behalf of his bankruptcy estate, and, to the

                                                                   7   extent the Effective Date of the Plan occurs, the Reorganized Debtor and the Trustee, expressly

                                                                   8   reserves the right to re-file, amend, modify or supplement the objections raised in the Objection, and

                                                                   9   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                  10   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                  11   or not) against the Debtor, regardless of whether such claims are subject to the Objection. Should
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   one or more of the grounds of objection stated in the Objection be denied, the Debtor reserves his
                                        LOS ANGELES, CALIFORNIA




                                                                  13   rights to object on other stated grounds or on any other grounds he discovers during the pendency of
                                           ATTORNEYS AT LAW




                                                                  14   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                  15   holders of any such claims.

                                                                  16   Dated: April 30, 2020                           PACHULSKI STANG ZIEHL & JONES LLP

                                                                  17
                                                                                                                        By:           /s/Malhar S. Pagay
                                                                  18                                                                  Richard M. Pachulski
                                                                                                                                      Jeffrey W. Dulberg
                                                                  19                                                                  Malhar S. Pagay
                                                                  20                                                          Attorneys for Debtor and Debtor in Possession
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                       2
                                                                        Similarly, the Debtor will also contact counsel to other creditors whose claims are the subject of the Debtor’s pending
                                                                  28   objections for voting purposes to stipulate to the formal withdrawal from the Court’s docket of the relevant claims
                                                                       objections and related motions, if any.
                                                                                                                            3
                                                                       DOCS_LA:329211.3 46353/002
            Case 2:19-bk-24804-VZ                 Doc 688 Filed 04/30/20 Entered 04/30/20 17:16:29                                       Desc
                                                   Main Document     Page 4 of 5

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify):
   DEBTOR’S WITHDRAWAL OF OBJECTION TO CLAIM 60 FILED BY HAN’S SAN JOSE
   HOSPITALITY LLC
  will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
  the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 30, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 30, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 30, 2020               Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:329178.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 688 Filed 04/30/20 Entered 04/30/20 17:16:29                                       Desc
                                              Main Document     Page 5 of 5


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:329178.1 46353/002
